DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bret E. Field on 4/27/21.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 20 has been amended to delete the phrase “one and only one of R33 or R34 is hydroxy; or” which appears in the 5th line after the structure of formula (XXIII).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest art is WO 2013/052845.  Art teaches Compound AB3737 which differs from the instantly claimed compound in that a methylene group separates the tetrahydropyran ring and the carbonyl moiety in the instant claims wherein the methelene moiety is missing in AB3737.  Art discloses a very large number of compounds with varying cyclic groups attached to the carbonyl group of the amide and the activity of the AB series of compounds is presented in Table 3.  From table it 50.  One skilled in the art presented with the data depicted in the art would not have selected AB3737 as a compound to modify due to its inferior pharmacological activity.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 9-17, 19-20 and 24-26 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/YEVGENY VALENROD/Primary Examiner, Art Unit 1628